Citation Nr: 1316346	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  07-23 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to February 1981 and from February 1981 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The case was remanded by the Board in July 2009 and November 2011.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Los Angeles RO.  A copy of the hearing transcript is associated with the Virtual VA electronic records storage system.

A review of the Virtual VA electronic records storage system does not reveal any additional evidence other than the March 2013 hearing transcript which is not currently associated with the paper claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating these claims, but finds that additional medical examination and opinion is necessary to decide the claims.  

At the outset, the record reflects that the Veteran served on active duty from April 1976 to February 1981 and from February 1981 to February 1984.  His service treatment records (STRs) provided by the National Personnel Records Center (NPRC) may not be complete.  In such a situation, VA has a heightened obligation to "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing STRs.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

The available STRs are significant for the Veteran's January 1984 discharge physical wherein he endorsed a history of painful or "trick" shoulder as well as a "trick" or locked knee.  The examiner elaborated that the Veteran had a history of "chronic" left shoulder pain secondary (2°) to trauma as well as bilateral knee pain chondromalacia patellae (cmp).  For both of these descriptions, the examiner endorsed an abbreviation of "NKS" which may or may not represent the phrase no known sequaelae.  Otherwise, the examiner endorsed the Veteran as having normal clinical findings for the upper and lower extremities.

The earliest available, relevant post-service treatment record consists of a July 1993 consultation for right knee pain.  The Veteran provided a history of injuring his right knee while skiing in February 1993 with symptomatology which included a grinding sensation while pivoting as well as lateral joint line pain.  He was given an assessment of possible right lateral meniscus tear by history.

The record next reflects a January 1994 private treatment record wherein the Veteran reported a history of intermittent right lateral knee pain since age 17 in the Army due to an armored vehicle accident with reinjury in a 1987 skiing accident.  This examiner offered an assessment of probable right lateral meniscus tear since age 17.

Thereafter, an April 1994 surgical consultation contains a more specific history of right knee pain and injury.  At this time, the Veteran described a history of right lateral knee pain with any type of pivoting activities since an armored vehicle accident at age 17 with a re-injury during a "1977" skiing accident.  The examiner offered an assessment that the Veteran provided a history consistent with a chronic lateral meniscus tear which occasionally displaced with pivoting activities.

In December 2009, a VA examiner diagnosed the Veteran with right knee osteoarthritis secondary to the residual effects of a postservice meniscectomy.  The examiner rejected the physician note of the Veteran having a probable right lateral meniscus tear since age 17, in part, on the basis that it was based upon the Veteran's own "hearsay" evidence.

The probative value to assign a medical opinion is based, in significant part, upon whether the opinion is based on an accurate factual predicate - regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

Overall, the Board finds that the Veteran's reported history of right lateral knee pain with occasional displacement with pivoting activities since service to be credible.  In this respect, the Veteran reported this history more than a decade prior to seeking VA compensation benefits, and his statements were made in the context of seeking appropriate treatment.  Both of these factors bear the indicia of reliability.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Having made this factual determination, the Board finds that the December 2009 VA examiner opinion must be returned as inadequate for rating purposes as it is based on an inaccurate factual predicate as determined by the Board.  See generally Kahana v. Shinseki, 24 Vet. App. 428, 442 (2011) (discussing the "chicken-or-egg" dilemma faced by VA when requesting opinions and making credibility determinations with an undeveloped record, and recognizing that factfinding is a responsibility that is ultimately committed to the Board and not a VA medical examiner).

With respect to the remaining claims, the Board finds that additional opinion is also warranted.  In this respect, the Board cannot determine from the December 2009 opinion the extent, if any, that any "hearsay" evidence of the Veteran was rejected by the examiner.  The Board further requires clarification as to whether the Veteran's chondromalacia patellae diagnosed in service continues to exist, and whether his reported "chronic" left shoulder pain reported upon discharge could be related to a current left shoulder diagnosis.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a specific advisement that his STRs appear to be incomplete, and the alternate forms of evidence which can be provided to supplement the record.  Additionally, contact the Veteran and request him to identify any pertinent treatment records for his claimed right knee, left knee, left shoulder and/or right hip disabilities since January 2007.

2.  Obtain any medical and/or legal records from the U.S. Postal Service regarding employment examinations, worker compensation claims and/or evaluations for limited duty due to disability.

3.  Upon receipt of any additional evidence and/or information, schedule the Veteran for additional examination by an appropriately qualified medical doctor to determine whether any current disabilities of the right knee, left knee, left shoulder and/or right hip are related to active duty service.  The claims folder contents (electronic and paper) must be made available to the examiner for review - including the transcript of the Veteran's March 2013 Board hearing.

The examiner should be advised that the Veteran's service treatment records are incomplete, and an extensive history of injury, symptomatology and treatment for each disability should be obtained and reflected in the examination report.  Following interview and examination of the Veteran as well as review of the claims folder contents, the examiner is requested to address the following:

	a) identify all current diagnoses for the right knee, left knee, left shoulder and right hip, including a specific finding as to whether the Veteran manifests chondromalacia patellae;

	b) for each diagnosed disorder, provide opinion as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of 50 percent), or unlikely (i.e., a probability of less than 50 percent) that any current right knee, left knee left shoulder, and/or right hip disability had its onset in service or is related to the Veteran's active service, to include consideration of the injuries to the right knee and the left shoulder reported to have occurred in service as well as the physical rigors of his military duties involving the lifting of heavy equipment and running with heavy backpacks; and

	c) the examiner is also specifically requested to address whether any currently manifested left knee, left shoulder and/or right hip disability is at least as likely as not etiologically related to or worsened beyond the normal progress of the disorder by a right knee disability.

In providing this opinion, the examiner must specifically consider the following:
* that the Veteran's service treatment records are incomplete, and that his private treatment records immediately after service are also not available;
* the Board's factual finding that his reported history of right lateral knee pain with occasional displacement with pivoting activities since service is credible;
* the significance, if any, of the Veteran being diagnosed with chondromalacia patellae during service upon any current diagnosed condition; 
* the Veteran's March 2013 hearing testimony before the Board; and
* whether there is any medical reason to accept or reject a finding that the Veteran has manifested a right lateral meniscus tear and/or chronic disability of the right knee, left knee and/or left shoulder since service?

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If it cannot be determined whether the Veteran currently has a right knee, left knee, left shoulder and/or right hip disability that is related to his active service, on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

4.  After completion of the above development, the Veteran's service connection claims should be readjudicated, to include consideration of all of the applicable theories of entitlement raised by the Veteran and his representative.  If the decision with respect to the claims remains adverse to the appellant, he and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

